Citation Nr: 1535654	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-02 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from May 2001 to November 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran appealed the adverse determinations in these decisions and the matters are now before the Board.  Although the Salk Lake City RO issued these rating decisions, due to the Veteran's residence, the RO in Des Moines, Iowa is the Agency of Original Jurisdiction (AOJ) for these matters. 

The Veteran testified before the undersigned Veterans Law Judge via videoconference from the Des Moines RO in June 2015.  A transcript of his testimony has been associated with his electronic claims file, which is located in Virtual VA (VVA) and Veterans Benefits Management System (VBMS). 

The Board notes that the Veteran filed an increased rating claim for his PTSD and service connection claims for his right shoulder disability, bilateral hearing loss, and tinnitus in September 2009.  By a July 2010 rating decision, the Salt Lake City RO denied the increased rating claim and the service connection claims for right ear hearing loss.  In a separate rating decision, dated in August 2010, the Salt Lake City RO denied service connection for left ear hearing loss and tinnitus.  The Veteran filed a notice of disagreement for all of the aforementioned claims in January 2011.  The RO issued two statements of the case (SOCs) in December 2011.  One SOC adjudicated the increased rating claim for PTSD and service connection claims for right ear hearing loss and right shoulder disability, while the other SOC adjudicated the left ear hearing loss and tinnitus claims.  The record indicates that only notice of the SOC which addressed the increased rating claim for PTSD and the service connection claims for a right shoulder disability and right ear hearing loss was mailed to the Veteran in a January 2012 letter.  

In February 2012, the Veteran filed a substantive appeal (VA Form 9) electing to appeal all issues that were addressed in the SOC that was mailed to him.  Since that time, including in his testimony during the June 2015 Board hearing, he has contended that his bilateral hearing loss and tinnitus should be service connected as they are related to service.  Moreover, the Board notes that a substantive appeal is not required to confer jurisdiction on the Board and the Board may waive the filing of a substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  Given these facts and procedural history, the Board determines that service connection for left ear hearing loss and tinnitus are properly before the Board, and that it may proceed with adjudicating all of the issues on appeal.  


FINDINGS OF FACT

1.  Since separation from military service in November 2008, the Veteran's PTSD manifested with signs and symptoms of irritability, outbursts of anger, difficulty concentrating, difficulty falling or staying asleep, hypervigilance, exaggerated startle response, depressed mood, anxiety, infrequent thoughts of suicide, stress, decreased interest in work and social activities, and short-term memory loss, such as forgetting names or to accomplish tasks, resulting in occupational and social impairment with reduced reliability and productivity; however, PTSD symptoms and signs had not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

2.  The evidence is at least in equipoise in showing that the Veteran's right shoulder disability, including tendonitis, is etiologically related to his military service.

3.  The Veteran does not have current bilateral hearing loss for VA purposes, and the cause of any current bilateral loss of hearing is not etiologically related to service.

4.  Resolving all doubt in the Veteran's favor, his tinnitus is etiologically related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but not higher, for PTSD has been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran is seeking an increased rating for his PTSD disability, which was granted service connection and a December 2011 rating decision assigned a rating of 30 percent disabling effective November 8, 2008, the date following the Veteran's separation from military service.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran's appeal for a higher rating is an appeal from the assignment of a disability rating following the establishment of service connection.  When a claimant is awarded service connection and assigned an disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

PTSD is evaluated under the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 10 percent evaluation is provided for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 rating is given for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or, the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for the names of close relatives, own occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

GAF scores between 80 and 71 indicate transient symptoms that are expectable reactions to psychological stressors (e.g., difficulty concentrating after family argument); and no more than slight impairment in social, occupational, or school functioning (e.g., temporary falling behind in schoolwork).  DSM-IV.

GAF scores between 70 and 61 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

GAF scores between 60 and 51 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

The Veteran was afforded VA examinations and VA treatment during which medical professionals confirmed his diagnosis of PTSD using DSM-IV and assigned GAF scores.  The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130.  However, the Veteran has a diagnosis of PTSD under the DSM-IV criteria because his diagnosis was made prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and the DSM-V.

After reviewing the entire claims file, the Board finds that the Veteran's PTSD signs and symptoms approximate the criteria for a 50 percent rating, but not higher, for the entire period on appeal.  Specifically, he has exhibited irritability, outbursts of anger, difficulty concentrating, difficulty falling or staying asleep, hypervigilance, exaggerated startle response, depressed mood, anxiety, infrequent thoughts of suicide, stress, decreased interest in work and social activities, and short-term memory loss, such as forgetting names or to accomplish tasks, during this appeal period.  As explained more thoroughly below, while the record indicates that he does not have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to PTSD signs and symptoms, these signs and symptoms have resulted in occupational and social impairment with reduced reliability and productivity.  Thus, his disability most closely resembles a 50 percent disability rating. 

The Veteran's service treatment records indicate that he had a psychiatric disability, including PTSD, while in service.  In particular, in a May 2008 behavioral health intake questionnaire, he reported thoughts of hurting himself and day dreams about hurting others.  Moreover, he indicated that he was exhibiting aggressive behavior and that he would get upset over things that usually did not upset him.  

Likewise, a July 2008 chronological record of medical care showed a diagnosis of adjustment disorder with depressed mood.  His psychiatric symptoms included chronic depression, pessimism about the future, brooding about the past, hopelessness, difficulty falling asleep and frequent waking up during the night.  He endorsed symptoms of depressed mood, mood swings, anger, irritation, and thoughts of suicide without a plan, and no homicidal intention.  In a PTSD checklist from the same date, the Veteran endorsed several symptoms of a psychiatric disability, including: loss of interest in activities, feeling distant or cut off from other people, emotional numbness, irritability, avoidance, difficulty concentrating, etc.  An intake questionnaire from the same date showed that the Veteran's primary concerns were constant mood swings, isolation from his family, negative thinking, intrusive daydreams, and suicidal thought without intent.  

In a July 2008 traumatic brain injury (TBI) screening tool, he indicated that he had symptoms of irritability, sleep problems, and memory problems or lapses.   In an August 2008 concussion questionnaire, he again endorsed symptoms of irritability and sleep problems.  In a progress note from the same month, he was noted as having a history of PTSD and that he was seeing a psychologist.  

In August 2008, he was afforded a VA examination for his psychiatric symptoms.  The examiner diagnosed him with adjustment disorder with anxiety and assigned a GAF score of 65.  The Board notes that subsequent examinations revealed that he had PTSD during this time.  The examiner concluded that his psychiatric symptoms included irritability, outbursts of anger, difficulty concentrating, exaggerated startle response, mood swings, and some social withdrawal.  The examiner indicated that his memory was normal, and that he did not have hospitalizations for this disorder.  The examiner characterized his symptoms as transient or mild, and noted that they decrease his work efficiency and ability to perform occupational tasks only during periods of significant stress.  

In an October 2009 statement in support of his claim, the Veteran again endorsed symptoms of his PTSD including daydreams of doing harm to himself and others, flashbacks, sadness, intense anger, anxiety, irritation, paranoia, emotional numbness, and decreased motivation with work and social activities.  

He was afforded another VA examination in June 2010 for his PTSD symptoms.  Following a review of his claims file, his self-reported statements, and a mental examination, the examiner diagnosed him with chronic PTSD, alcohol abuse, depression secondary to PTSD, and anxiety related to PTSD.  He was assigned a GAF score of 67.  The examiner determined that his PTSD symptoms were mild to moderately severe for years and that he had persistent re-experiencing of the traumatic in-service event, persistent avoidance of stimuli and numbing, and increased arousal such as irritability or outburst of anger, difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and exaggerated startle response.  He also manifested symptoms related to stress exposure by avoiding crowded places and situations, sitting with his back to the wall, and having difficulty with a supervisor at work.  The examiner noted that his recent memory was moderately impaired.  

In April 2010, the Veteran was seen at a VA facility for an individual psychotherapy session for his PTSD and a single episode of major depressive disorder.  During this session, he endorsed feelings of low mood, restlessness anxiety, panic, trouble falling asleep, irritability, difficulty concentrating, etc.  The VA doctor confirmed his diagnosis of PTSD and major depressive disorder, and she assigned a GAF score of 55.  During similar psychotherapy sessions in June 2010, the Veteran endorsed similar symptoms, and the VA doctor assigned GAF scores of 58 and 62.  Additional VA treatment records, including a March 2010 psychology note, an August 2011 psychologist note, a January 2011 emergency room note, a July 2011 emergency room note, a February 2013 telephone contact note, and an April 2013 psychiatry fellow note, all show similar symptoms as expressed above.  Moreover, these VA medical professional assigned the Veteran GAF scores in the 50s, 60s, and 70s.

Most recently, he was afforded a VA examination in May 2013, during which the examiner reviewed his records, took down his self-reported symptoms, and conducted a mental health evaluation before confirming his PTSD diagnosis and assigning a GAF score of 75.  The examiner noted that he had symptoms of a depressed mood, anxiety, disturbances of motivation and mood, and mild memory loss, such as forgetting names, directions or recent events.  The VA examiner further noted that he occasionally feels down, and that he his depression worsened when he attempted to come off his medication.  He lost a little interest in riding his motorcycle.  He did not have crying spells, but he had a high baseline of anxiety, especially at work.  He reported that it sometimes feels like people were attacking him, but he did not report any panic attacks.  He stated that his anxiety turns into anger.  He slept approximately nine hours per night.  His motivation was reduced and he reported that he forgets names easily, but that his memory was "not too bad."  He was noted as having mood swings, including easy to anger and frustration, but he denied any violence.  The examiner determined that he has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or his symptoms were controlled by medication.  

In regards to the lay statements of record, including many statements from the Veteran, a January 2011 statement from the Veteran's mother, an August 2010 statement from his former employer, and a January 2011 statement for his wife, the Veteran was noted as showing chronic signs of isolation, irritability, outbursts of anger, short-term memory loss, thoughts of hurting self and others, depression, loss of interest in social and occupational activities, and hopelessness.  Additionally, these statements, as well as VA treatment records, show that the Veteran has been married to his wife for approximately 9 years, and that he has two children.  Furthermore, the record shows that he has been employed full-time during the entire period on appeal, and that he most recently works as a truck driver.  

The Board finds the Veteran's lay statements, as well as the statements of his wife, mother, and former employer, concerning his PTSD symptoms and signs to be credible.  The Board affords them high probative value.  Moreover, the Board notes that the Veteran's symptoms since separation from military service have included irritability, outbursts of anger, difficulty concentrating, difficulty falling or staying asleep, hypervigilance, exaggerated startle response, depressed mood, anxiety, infrequent thoughts of suicide, stress, decreased interest in work and social activities, and short-term memory loss, such as forgetting names or to accomplish tasks.  In particular, the Board finds highly pertinent the VA treatment records during this time period, including the VA examinations from August 2008, June 2010, and May 2013.

While the Board acknowledges the May 2013 VA examiner's conclusions, which would only warrant a 30 percent disability rating, the Board notes that the record as a whole indicates that the Veteran's symptoms have included disturbances of motivation and mood, impairment of short-term memory, and angry outbursts.  The Board concludes that these symptoms, in conjunction to his sleeping and concentration problems, have resulted in occupational and social impairment with reduced reliability and productivity for the Veteran.  Thus, the Board finds that the Veteran's PTSD has approximated the criteria for a 50 percent rating throughout the appeal period. 

However, the Board finds that a rating in excess of 50 percent has not been warranted at any time during this staged rating period.  Specifically, while the record demonstrates that the Veteran's symptoms have been moderate and mild, as indicated by his GAF scores, that severity has not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood.  Rather, the Veteran has continued to function with intact orientation to space and time, proper hygiene, and an ability to work full time.  Moreover, the record shows that he has been married to his spouse for approximately 9 years, and that he has relationships with his children and mother.  These facts demonstrate that he can maintain social relationships.  Furthermore, while the Veteran's GAF scores during the appeal were in the 50s, and 60s, indicating moderate and mild symptoms, several VA medical professional assigned him scores in the 70s, indicating transient symptoms that connote slight impairment in social, occupational, or school functioning.  These symptoms do not necessarily indicate a disability picture resulting in occupational and social impairment in most areas.  Thus, the Board finds that a 70 percent rating has not been warranted at any time during the appeal.  

Accordingly, the Board concludes that the Veteran's PTSD has been 50 percent disabling, but not higher, since his separation from military service.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Considerations

The Board has also considered whether referral for one or more "extraschedular" ratings is warranted for the Veteran's PTSD.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The schedular rating criteria at DC 9411 specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, the evidence adequately reflects the symptoms of the Veteran's PTSD include irritability, outbursts of anger, difficulty concentrating, difficulty falling or staying asleep, hypervigilance, exaggerated startle response, depressed mood, anxiety, infrequent thoughts of suicide, stress, decreased interest in work and social activities, and short-term memory loss.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see 38 C.F.R. § 4.21 (2014).  

Additionally, the Board has considered the Veteran's GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disability.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate his PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

Moreover, the Board acknowledges that the Veteran is also service-connected for a back disability at 10 percent disabling and bilateral carpal tunnel and residuals of a left wrist fracture, which are rated as noncompensable.  However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular rating is not warranted.  

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability (TDIU) has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.   

The Board notes that the Veteran has not claimed entitlement to a TDIU, and such a claim is not otherwise raised by the record.  In fact, here, the claims file includes many records showing that the Veteran was employed full-time.  While the Board acknowledges that several lay statements, including a January 2011 statement by the Veteran's wife, showed that he had a turbulent history with his previous employers, the Veteran has not asserted, nor has the evidence shown, that his service-connected disabilities preclude him from maintaining substantially gainful employment.  As such, the Board finds that Rice is inapplicable in this case.

Service Connection

Next, the Veteran contends that his right shoulder disability, bilateral hearing loss, and tinnitus should be service connected.  

Service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).




Right Shoulder Disability

Initially, the Board notes that the Veteran currently has a right shoulder disability as shown by multiple VA and private treatment records.  For example, December 2009 and May 2013 VA examiners diagnosed him with right shoulder tendinitis.  Thus, the first element of service connection is met.  

In regards to the second element of service connection, namely, the in-service incurrence or aggravation of a disease or injury, the Veteran has contended that there was not one particular injury that onset his right shoulder symptoms in service.  Rather, his symptoms developed gradually due to manual labor.  

The Board notes that his DD-214 showed that his military occupation specialty (MOS) was as a mechanic in service, and thus, it is reasonable to conclude that he performed tasks that required significant use of his upper extremities. Furthermore, a January 2007 private treatment record shows that he complained of bilateral shoulder pain, and the private physician assessed him as having right shoulder tendonitis that was stable.  Given the Veteran's MOS and his diagnosed tendonitis during service, the Board finds that the second element of service connection is met.

Regarding the causal relationship between his present right shoulder tendonitis and the incurrence during service, the Board notes that the claims file contains conflicting medical opinions in addition to the consistent lay statements of record, which attribute his current right shoulder symptoms to his time in service.  Particularly, during a December 2009 VA examination, the Veteran reported that his tendonitis onset in 2007, and that pain symptoms began slowly without a specific injury and have progressively gotten worse since that time.  This VA examiner did not provide an opinion regarding the cause or etiology of his right shoulder pain.  

The Veteran was afforded another VA examination in May 2013, during which the examiner confirmed a diagnosis of tendonitis for the right shoulder.  In a September 2013 addendum opinion, a VA examiner opined that it was less likely as not that the right shoulder condition was incurred in service although she conceded that his MOS would require him to perform a lot of strenuous overhead tasks.  This examiner based her conclusions mainly on the fact that she could not find complaints of symptoms for his right shoulder in his service treatment records.  The Board notes that these examiners also provided opinions whether the Veteran's right shoulder disability was caused by or aggravated by service-connected bilateral carpal tunnel; however, the Board does not need to discuss secondary service connection in regards to this claim because it can adjudicate the claim based on direct service connection.

Conversely, in a September 2010 private treatment note, a doctor commented that his right shoulder tendonitis, which was diagnosed by this doctor in January 2009, was brought on by his duties as a mechanic.  This private doctor noted that he reviewed the Veteran's military medical records, January 2009 private treatment records, VA treatment records from July 2010, and a letter from the Veteran's wife before opining that his right shoulder tendonitis likely as not onset on active duty to include service in Iraq.  

Additional VA treatment records note continuous complaints of pain for the right shoulder since service.  Specifically, treatment for the Veteran's right shoulder symptoms was reported in a February 2010 primary care physician note, April 2010 magnetic resonance imaging (MRI) scan and primary care physician note, and a June 2010 orthopedics note.  Likewise, in February 2009, a private doctor noted that the Veteran had right shoulder tendonitis that was stable, but did not discuss the etiology of this disability.  

Lay statements of record also support the contention that his current right shoulder tendonitis is etiologically related to his military service.  In particular, the Veteran filed for VA vocational rehabilitation in January 2009, in which he alleged that his shoulders did not allow him to do frequent activity without intense pain.  Since then, his statements, as well as letters from his wife and mother, note continuous symptoms of musculoskeletal pain, including in his right shoulder, after repetitive use.  

The abovementioned facts and documents make clear that the evidence is at least in equipoise in showing that the Veteran's current right shoulder disability, including tendonitis, is etiologically related to his military service.  In particular, the claims file contains conflicting findings of a VA examiner and a private doctor regarding the etiology of the right shoulder disability.  After weighing the probative value of each medical opinion, the Board finds it significant that the September 2013 VA examiner's opinion was based on the fact that the Veteran did not have complaints of right shoulder pain in service.  The Board has already identified at least one piece of evidence during service, a January 2007 private treatment record, in which the Veteran complained of right shoulder pain and in which he was assessed as having right shoulder tendonitis; thus, diminishing the probative weight of the VA examiner's opinion.  Furthermore, the credible lay statements of record show that the Veteran has had continuous symptoms of a right shoulder disability since service.  Thus, the Board finds that the Veteran's current right shoulder disability is etiologically related to his military service.  

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board concludes the evidence is at least in equipoise in showing that service connection for a right shoulder disability is warranted.  Thus, the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  

Bilateral Hearing Loss

In addition to direct service connection, as mentioned above, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).

Sensorineural bilateral hearing loss and tinnitus (organic diseases of the nervous system) are chronic conditions listed under 38 C.F.R. § 3.303(b); as such, 38 C.F.R. § 3.303(b) is applicable.  See id.; see also Fountain v. McDonald, No. 13-0540, slip op. 1 and 2 (U.S. Vet. App. Feb. 9, 2015) (precedential panel decision) (holding "that [38 C.F.R.] § 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system'").

Service connection may also be established with certain chronic diseases, including hearing loss and tinnitus, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Under VA regulations, hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



The Veteran had a VA examination to determine the extent of his hearing loss in January 2010.  An audiogram showed the following pure tone thresholds, in decibels:




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
30
30
15
10
25
X
LEFT
35
35
30
20
30
X

The frequency marked by an "X" indicates that the frequency reading was unavailable.  The Veteran's Maryland CNC speech recognition scores were 100 percent for both ears.  The examiner determined that he had mild sensorineural hearing loss in the right ear rising to within normal limits and a mild sensorineural hearing gloss in the left ear rising to within normal limits, which sloped to mild sensorineural hearing loss.  However, the Board notes that for VA purposes, only left ear hearing loss is shown by these results.  This examiner did not provide a nexus opinion regarding any current bilateral hearing loss symptoms with his service because the examiner did not have the Veteran's claims file available for review.  

He was afforded another VA examination in August 2010 during which the examiner reviewed his claims file and conducted an audiological examination.  At this time, an audiogram revealed the following pure tone thresholds, in decibels: 




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
25
20
15
10
15
X
LEFT
25
25
20
15
20
X

His speech recognition score using the Maryland CNC word list test was 98 percent for the left ear and 100 percent for the right ear.  The examiner determined that the Veteran did not have hearing loss for VA purposes, and that his hearing was within normal limits in both ears.  The Veteran reported having difficulty hearing speech in the background noise at work.  He has also contended not being able to hear conversation in various lay statements of record, including the June 2015 Board hearing.  

The examiner opined that his hearing loss was less likely as not (less than 50/50 probability) permanently aggravated by noise exposure during military service.  The examiner reasoned that his current hearing was within normal limits.  She also noted that all audiograms conducted during his military service, which the Board addresses below, were also within normal limits in both ears and without any significant changes.  She explained that the mild hearing loss that was noted on the January 2010 VA examination appears to have been temporary or due to a small functional component.  

Weighing these examinations, the Board concludes that the Veteran does not have current bilateral hearing loss for VA purposes.  In particular, while the January 2010 VA examination showed that the Veteran had at least three frequency ranges that were at 30 decibels or higher in the left ear, another VA examination that was conducted several months after showed that the Veteran did not have hearing loss in either ear for VA purposes.  The August 2010 VA examiner explained that the higher-than-normal January 2010 audiometric readings could be attributed to temporary symptoms or to component functionality.  

However, assuming that the Veteran had current hearing loss in either ear, the record indicates that the cause of any current impairment of bilateral hearing is not etiologically related to service.  In particular, his DD-214 showed he served as a mechanic in service, and several service personnel records indicate that he was subject to an improvised explosive device (IED) explosion in service.  Furthermore, a May 2005 post-deployment health assessment showed that the Veteran was often exposed to loud noises.  Thus, it is reasonable to assume that he was exposed to acoustic trauma during his time in service.  



His service treatment records, however, do not include reports of hearing loss or findings of a hearing loss disability for VA purposes.  At the time of his March 2001 enlistment examination, pure tone thresholds, in decibels, were as follows:




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
0
0
5
15
LEFT
5
5
10
0
5
10

An April 2003 hearing conservation data audiogram showed pure tone thresholds, in decibels, as follows:




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
0
-5
0
X
LEFT
10
15
10
0
5
20

Likewise, a May 2006 reference audiogram indicated the following pure tone thresholds, in decibels:




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
20
5
0
10
0
LEFT
15
15
20
10
10
30

The latest service audiogram from June 2008 showed pure tone thresholds, in decibels, were as follows:




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
20
5
0
5
5
LEFT
15
15
15
5
15
20

These audiograms do not show that he had hearing loss for VA purposes and they do not indicate a significant threshold shift from his entrance examination.  Furthermore, the Veteran noted in his enlistment and separation reports of medical history that he did not have hearing loss or ear, nose, or throat trouble, although he noted the presence of several other symptoms and disorders.  Furthermore, there is no evidence of record showing complaints related to hearing loss while in service, nor is there evidence showing that hearing loss manifested to a compensable degree within one year from the date of separation.  Thus, the Board determines that the Veteran's current bilateral hearing loss did not manifest during service or within one year from separation from military service.

Furthermore, the August 2010 VA examiner's opinion that his hearing loss was less likely as not (less than 50/50 probability) permanently aggravated by noise exposure during military service is the only nexus opinion in the claims file, apart from the lay statements of record.  The August 2010 VA examiner's opinions are the most probative evidence on the issue of etiology of bilateral hearing loss symptoms because of the VA examiner's expertise, training, education, proper support and rationale, in-person examination, and thorough review of his records.  Thus, the Board finds that any current loss or impairment of bilateral hearing is not etiologically related to service.

Accordingly, as the preponderance of the evidence is against service connection for bilateral hearing loss, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus

The Veteran also contends that his tinnitus, or ringing in the ears, onset in service and that it has been affecting him on a daily basis since separation from military service.  

Initially, the Board notes that evidence of symptoms of tinnitus is highly subjective.  The Veteran has alleged that he has such symptoms in numerous VA treatment records, including the January 2010 and August 2010 VA examinations.  The Board finds his testimony regarding his current tinnitus to be credible, and thus, the first element of service connection is met.  

The Veteran has also indicated in numerous treatment records that his tinnitus began in 2006 or 2007.  The Board notes that although he mentioned not having ringing in the ears on several service treatment and personnel records, such as a December 2007 post-deployment health assessment, he also indicated in other service records that he had tinnitus symptoms, such as an August 2008 service concussion questionnaire.  There is ample indication that the Veteran was exposed to acoustic trauma in service due to repeated IEDs and his MOS.  Thus, affording the Veteran the benefit of the doubt, the second element of service connection is met.  

The Board acknowledges the August 2010 VA examiner's opinion that it is less likely as not that his tinnitus was related to military service because he denied having tinnitus on several occasions in service.  However, the Board notes that he also endorsed such symptoms in other service treatment and personnel records.  Likewise, he has continuously endorsed ringing in the ears since separation from service.  Furthermore, in a February 2010 VA primary care physician note, a VA medical professional indicated the presence of tinnitus and opined that this condition was more likely than not related to his service in the military.  Thus, the Board finds that his tinnitus is etiologically related to his military service

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board concludes the evidence is at least in equipoise in showing that service connection for tinnitus is warranted.  Thus, the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in November 2009 and March 2010, prior to the initial adjudication of the claims on appeal.  Notices sent included descriptions of what information and evidence must be submitted to substantiate the claims, including descriptions of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).   

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, as well as records of VA and private treatment.  The duty to assist was further satisfied by VA examinations in August 2008, December 2009, January 2010, June 2010, August 2010, and May 2013, as well as addendum VA opinions in September 2013 and November 2013.  During these examinations, the examiners conducted in-person examinations of the Veteran, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history, records, and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

Entitlement to an evaluation in excess of 50 percent, but not higher, for PTSD is granted. 

Entitlement to service connection for a right shoulder disability is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


